                                                                              CLERK'S OFFICE U.S.DIST.COURT
                                                                                     AT ROANOKE,VA
                                                                                          FILED

                        IN THE U NITED STATES D ISTRICT COURT                       AL6 1! 219
                       FOR THE W ESTERN DISTRICT OF VIRG INIA                   JULA .         ,CLERK
                                  ROAN OKE DIVISION                            BY:
                                                                                   DE               .
                                                                                                        wJt

 IN THE M ATTER OF THE SEARCH OF
 SAM SUN G S10 M OBILE DEV ICE;APPLE
 iPA D M OBILE D EV ICE;SAM SU N G
 GALAX Y 8 M OBILE DEV ICE;AN D A
 SECON D SAM SUN G GA LAXY 8 M OBILE               CaseNo.W -.1q - n
 DEV ICE,CU RRENTLY STORED IN THE
 DRUG ENFORCEM ENT AD M INISTRATION
 EVIDEN CE VA ULT

                             A FFIDA VIT IN SU PPO RT O F A N
                          APPLICATION UNDER RULE 41FOA A
                           W AR R AN T TO SEAR CH AN D SEIZE

       1,Ryan Sloan,being firstduly swolm,hereby deposeand state as follow s:

                     INTR OD UC TION AN D AG ENT BA CK G RO U ND

              1m akethisaffidavitin supportofan application underRule 41oftheFederalRules

ofCrim inalProcedure fora search w arrantauthorizing the exam ination ofproperty dçscribed in

Attachm entA- a Sam sung S10 m obiledevice;an Appleipad;a Sam sung G alaxy 8 m obiledevice,

and anotherSam sung Galaxy 8 m obiledevice- which currently are in law enforcem entpossession

in theDrug EnforcementAdm inistràtion evidencevault,and the extraction from thatproperty of

electronically stored inform ation described in Attachm entB .

       2.     lam an 'sinvestigative or1aw enforcem entofficer''ofthe U nited States within the

meaningofSection251047)ofTitle18oftheUnitedStatesCode,andam empgweredbylaw to
conductinvestigationsof,and to m ake arrests for,offenses in violation ofTitle 18 and Title 21 of

the United States Code.

       3.     Iam aTaskForceOfficerwiththeDrugEnforcementAdministration(DEA),and
havebeenappointed inthiscapacitysinceSqptember2015.lhavebeen employed bytheRoanoke




Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 1 of 11 Pageid#: 2
                                                                                              r/,
                                                                                                Vzov$'
                                                                                                '
    PoliceDepartmentsinceOctober2008.Priorto myapjointmentasaTask Force Officer,1spent
    two years within the Roanoke City Police Departm entassigned to the PatrolBureau,tw o years

    assigned to the StreetInvestigationsU nit and three yearsassigned to theN arcotics and Organized

    Crim e U nit. D uring these assignm ents,lm ade narcotics arrests that have led to convictions at

    both the statt and federal levels. 1 have received training in the detection, investigâtion,and

    prosecution of controlled substance traffickers. l have conducted and assisted investigations

    involving unlaw fulpossession and distribution of controlled substances by individuals working
                    ;
    alone and w ithin the scope of larger conspiracies,underthe state and federaldrug law s. 1have

    participated in the preparation and execution ofnum erous arre'
                                                                  stand search wàrrants forcrim inal

    offenses involving distribution of controlled substances. 1 am fam iliar w ith the m ethods and

    patternsof illicitdrug trafficking atthe streetand wholesale levels 1know from m y training and

    experiencethatitem ssuch asfirearm sand m obile cellulardevicesare com m only used to facilitate

    drug trafficking. Iam furtheraware thatthe memory contents ofmobile cellulardevlcesoften

    contain inform ation ofsignificantevidentiary yalue in these typesofinvestigations.
                                                                        t
           4.     The facts in this affidavit com e from m y training and experience as well as

    inform ation obtained from other law enforcem entofticers and interview s w ith w itnesses. This

'
    affidavitis intended to show only thatthere issufficientprobable cause forthe requested warrant
                   j


    and doesnotsetforth a1lofmy knpwledgeaboutthismatter.

           5.     This affidavit is subm itted in support of a warrant to authorize the search and

    retrieval of data and other elect
                                    ,
                                     ronic inform ation stored or otherwise contained in the m obile

    cellular devices described in Attachm ent A ,which m ay constitute and contain records,fruits,

    instrum entalitiesand evidenceofviolationsofTitle21,United StatesCode,Séctions846 and/or
           N


    841(a)-distributionofand/orconspiracytodistributecontrolledsubstances.


                                                                                                        / jj
    Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 2 of 11 Pageid#: 3                    #ï
                                                                                                   )q
                                                                                                    t
                                                                                                    bt
                   IDENTIFICA TIO N O F TH E D EW CE TO BE EXAM INED

       6.         Theproperty to be searched isasfollow s:

                  A Sam sung S10 m obile device,located and seized during çxecution ofa federal

                  warrqntto search theresidence locatedat4580M ewsHillDriveinRpanoke,

                  Virginia. This device is currently stored atthe D rug Enforcem ent

                  Administration,located at105 FranklinRoad,Suiie200,inRoanoke,Virginia.

            b. A n Apple ipad m obile device,located and seized during execution ofa federal

                  w arrantto search the residence located at4580 M ews HillD rive in R oanoke,

                  Virginia. ThisdeviceiscurrentlystoreàattheDrugEnforcement
                  A dm inistration,located at 105 Franklin Road,Suite 200,in Roanoke,V irginia.

            c. A Sam sung Galaxy 8 m obile device,located and seized during execution ofa

                  federalw arrantto search the residence located at3433 SignalH illin Roanokey

                  V irginia. Thisdevice iscurrently stored attheD rug Enforcem ent

                  A dm inistration,located at105 Franklin Road,Suite 200,in Roanoke,V irginia.
              )
            d. A SamsungGàlaxy8mobiledevice,locatedandseizedduringexecutionofa
                  federalwarrantto search the residence located at3433 SignalH illin Roanoke,

                  V irginia, Thisdevice iscurrently stored attheD rug Enforcem ent

                  A dm inistration,located atl05 Franklin Road,Suite 200,in Roanoke,V irginia.

                  The applied-forwarrantw ould authorizethe forensic exam ination ofthese

devicesforthe purpose of identffying electronically stored data particularly descrfbed in

Attachm entB .




                                                  3
                                                                                                   '*' w


                                                                                                  f'
                                                                                                   //yuq'
                                                                                                        rg
Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 3 of 11 Pageid#: 4
                          STATEM ENT OF PROBABLE CAUSE

              Overthepastmonth,theDEA RoanokeResidentOffice(DEA-Roanoke),
workinginconjunctionwiththeRoanokeValleyRegionalDrugUnit(HIDTA)investigateda
narcoticsconspiracy involving severalindividuals,including A m inee DAV EN PORT and

Anthony BA RN ETT. Through the course ofthis investigation,DA VEN PORT and BARN ETT

were identified as a source ofsupply forheroin in the Roanoke Valley.

    %
              BA RN ETT and D AVEN PORT have a longstanding relationship and m ultiple
    h                       ,                                       ,


children in com m on,though they are notmarried. DA VEN PORT resides with herchildren at

the 4580 M ew sHilladdress,whileBARNETT residesat3433 SignalHill.D uring the course of

the investigation,law enforcem entlearned thatBA RN ETT and DA VEN PORT al:o used,the

residencelocated at5056Youngwood,in Roanoke,asà.stash housrforthenarcoticsoperation.

              During the initialstagesofthe investigation,1aw enforcem entm ade contattw ith

a Source ofInform ation- SO 1,a self-adm itted narcoticsdistributorin the Roanoke V alley who

hadregulardeallngswith BARNETT.Based on inform ationprovidedby theSOI,itwasthe
SOl's comm on practice to receive narcoticsfrom BARN ETT in a fronting arrangem ent,pursuant
                                  Y.
to which'the SOIm aintained a running drug debtw ith BARN ETT.

              BARN ETT wasarrested on oraboutJuly 20,2019 on state charges ofm alicious

wounding,felony eluding,and firearm schargesrelating to'
                                                       a daytim e shootoutata Roanoke

restaurantin which BA RN ETT w asinvolved. Because BARN ETT w asdetained atthe Roanoke

City Jailon those charges,DA VENPORT continued to distribute narcoticson behalfofthe

conspiracyinBARNETT'Sabsence,athisdirection. Recordedjailcallsbetweenthetwoof
them established thatBARN ETT w asdirecting DAV EN PORT how to locate,w eigh and

distribute narcotics.in the m idstofcontrolled purchases by law enforcem ent.




                                                                                            /W e) 5
Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 4 of 11                   Pageid#: 5 th(
                                                                                               9î
                 Forexam ple,law enforcem entm ade acontrolled purchase ofapproxim ately four
                        I

ounces ofheroin from DAV EN PORT on oraboutJuly 24,2019 atD AVEN PORT'SM ew sH ill

address. Afterthe SOlordered the drugsby phone,surveillance unitsw atched DAV EN PORT

travelfrom herMewsHillapartmenttotheSignalHilladdressforjustafew minutes,andthen
to the Youngwood residence.

        6.       Law enforcementcoulddeterminefrom thedateandtimeofBAltNE-l--l-isjail
                                                                                     .   k


callsexactlywhenhewasspeakingwithDAVENPORT onJuly24.Duringthe5-10minute
I            f


period thatshe w asin the Youngw ood residence,BARN ETT w asinstructing D AVENPORT in a

recordedjailcallhow toweighandpackagedrugs,tellinghertomeasureout'C$112.00(112
gramsl,''which,''withthejumj(packagingl''wouldbe'$$l13.00(113gramsly''andreminding
herto secure paym entfrom the SO1againstthe existing drug debt.l D AV EN PORT returned to

her4580MewsHilltesidenceafterthecallwitpBARNETTandsoldtheSO1approximately114
gram s ofheroin.

                 Law enforcementsut
                                  -
                                  nsequeritly conductednum erouscontrolledpurchasesof
narcoticsfrom DAVENPORY,whichwerearranged by callsplaced to num bersassociatedwith
DA VEN PORT.

                 DAV EN PORT appeared to be suppofed and assisted in the narcoticsoperation

by BARN ETT'S parents,m otherM ary W ILLIA M S and step fatherM ichaelW ILLIA M S,w ho

reside atthe SignalHilladdressand provided accessto the Youngwood addressas well. A truck



    f        .
lW ords in parenthesescontain whatyouraff  antknowsthrough training and experience to bethe detlnition ofthe
                                          .i

immediately preceding streetterm,asused in the localdrug trade. Youraffianthasdevelopçd knowledgeofsuch
termsthrough investigation ofdrug crim es,which commonly învolvesreading and interpretingtextand other
electronic com municationsbetw een personsengaged in drug transactions.

                                                      5




Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 5 of 11 Pageid#: 6
                                                                                                               r/zv
                                                                                                                  /aez
                                                                                                                     >
in M ichaelW ILLIA M S'nam e isregistered to the Youngw ood address. Thetruck waspresentat
bo
 'th the Y oungwood and SignalH illresidencesatvarioustim esduring the narcoticsoperation,

while D AVENPORT w asinsideeach m sidence to retrieve drugs. M ary W ILLIA M S also used
                                       l                                               .

thistruck during a controlled purchase f-
                                        rOIIADAV EN PORT to travelto DA VEN PORT'SM ews
                                           .




Hillapartm ent. D uring a set-up callby the SOIto DA VENPORT,DA VENPORT indicated that

itw ould be a while before she would be ready to conductthe transaction. Following the call, 1aw
                                                                                   .




enforcem entobserved M ary W ILLIAM V arriveatDAVENPORT'Sapartmentinthetruck and
entertheapartmentwith asmallbag.Following W ILLIAM S'vislt,DAVENPORT advi'
                                                                         sed the

SO1by phone thatshe w asready to do the deal,which then occurred insideDA VEN PORT'S

apartm ent.

              Agentsobtained federalwarrantsto search theM ew sH ill,SignalHill,and

Youngwoéd residencesfollowingtheaboveandothercontrolled purchasesfrom DAVENPORT.
                                (.
The searches,conducted on August7,2019,resulted in seizure ofapproxim ately a kilo of

cocaine,bne-halfkilo ofm etham phetam ine,m orethan 500 gram s ofheroin,and approxim ately

$25,000 in cash from theresidencesM ichaelandM ary W ILLIAM S shared withBARNETY and
                       z



DA VENPORT atY oungwood and SignalH ill.

       10.    M ichaeland M ary W ILLIAM S werehomeattheSignalHilladdressatttletime
ofthesearch.Agentsfound $24,920.00 incurrency intheW ILLIAM S'bedroom,apotion ofit
                                                             U
in oneoftheirdresserdrawersand theremainderin abag wedged between thedresserandthe
wall. A gents also seized approxim ately one-halfkilo ofm etham phetam ine from a spare




                                               6



                                                                                                   .
                                                                                                        aq.
Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 6 of 11 Pageid#: 7,
                                                                                                   z$I;jjz
bedroom acrossthe hallfrom theirroom .z M ary W ILLIAM S claim ed thata1lofthe cash was

herlong-term s'
              avingsfrom an inheritancebutreview oftheserialnumbersestablisliedthat
severaloftht billsw ere recorded currency from drug transactionsw ith DAV EN PORT ovzrthe

priorseveraldays.A totalof$5,700 in recorded buy money wastecoveredfrom thecurrency
stashintheWILLIAM S'room.TheW ILLIAM S'Galaxy8m
                                              'obiledeviceswereseizeàfrom
them atthe SignalHilladdressduring the search. D uring a search oftheY oungw ood residence

to which the W ILLIA M S'truck is registered,law enforcem entfound and seized roughly a kilo

ofcocaine and m ore than 500 gram sofheroin.3

                DAVEN PORT w asinside herM ew sH illapartm entatthe tim e ofentry. During

the search,law enforcem entseized a Sam sung S10 cellularphone,w hich DAV ENPORT

voluntarily adm itted washers,and an Apple ipad located in D AVEN PORT yspurse.4 Your
                                                                                   '


affiantknow sfrom experiencethatipads can be used in a m annersim ilarto cellularphones,in

thatthey can send and receive textm esàages,em ail,m edia m essages,FaceTim e calls and even

phonewcallsthrotigh downloaded>pplications.
         12.    Based on the inform ation provided in thisaffidavit,probable cause existsto

believe thatAm inee Jew elDAVEN PORT,M ary BarnettW ILLIA M S,and M ichaelAlphonso

W ILLIA M S aided,supported,facilitated and attem pted to concealthe distribution and




2The substancewastested using aTruN arc analyzerwith a positiveresultformethamphetamine but1ab resultshave
notyetbeen returned.
3Both ofthese substances aswelltested positively with aTruNarcbut1ab resultshave notbeen obtained.
                j                                                  '
4D AVENPORT had been given M irandawarningspriorto making any statem entsto laW enforcem entabouther
phone.
    'k


                                                    7



                                                                                                                  lî
Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 7 of 11 Pageid#: 8
                                                                                                             #tt9td
    possession w ith the intentto distribute controlled substances,in violation ofthe federaldrug

    laws,andusedtheirmobiledevicesinfurtheranceofthisjointlyundertakencriminalactivity.
           13.    The aforem entioned cellularphone devicesare currently stored in theN on-Drug

    Evidence V aultatthe Drug Enforcem entA dm inistration Roanoke ResidentO ftsce, located at

    l05 Franklin Road,in Roanoke,V irginia. Youraffiantwrapped each electronic device in M ylar

    static shield bagqto preventF irelesssignalsfrom reaching the devices.Y ourafiantknow sfrom

    training and experiencethatm obile devicescan erasedata by tim ing outorreceiving a signal

    from anothersource.

                  Youraffiantalso knowsfrom training and experience thatcellularphones and
                                    .




    otherm obile devicesare a toolofdrug distribution. D rug dealers often usetextm essaging to

    afrange dyug deals. An ànalysisofcallpatlernscan identify otherdru'g dealers. Photographs or
                                                                        N.
    videosfound on celiulartelephonesand electronic devicesoften show contraband,orlocations

    where contraband m ay be found. Contactnum ber
                                               )
                                                  sstored in a m obi
                                                                  .
                                                                    le device m ay identify other

    drug dealersorassociates.1.Youraffiantalso knowsfrom training and experiencethatpersons
    who distribute illegalnarcoticsuse m ultiple devicesin an effortto hide evidence oftheircrim es

    from law enforcem ent. A l1told,significantevidence ofcrim inalactivity can be found w ithin

    mobile devices found in the possession ofa drug dealerand his/herassociates.

                  Based on the above,and upon m y training and experience,there isprobable cause
                                                                K

    to believe thatthedevices seized from D AVEN PORT and M ichaeland M ary W ILLIA M S contain
'
    inform ation thatconstitutesrecords,fruits,instrum entalities,orevidence ofviolation ofthefederal

    drug law s;to wit,distribution and/orconspiracy to distributecontrolled substances,in violation of
      )

    Title 21., Uni
                 ted StatesCode,Sections 846 and/or841(a). 1respectfully requestthatasearch
    warrant be issued for these devices, as described m ore particularly in A ttachm ent A , for




                                                                                                         .      tb
    Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 8 of 11 Pageid#: 9
                                                                                                         klôf
 exam ination and seizure of aIl stored content related to drug trafficking and/or distribution,

 including,butnotlim ited to the follow ing:

                 Textmessages(incomingandoutgoing);
                 Emails(incom ingandaoutgoingl;
                 Recentcalls(incomingandoutgoing);
                M issed calls;

                 Contactllsts;

                D igitalcodes'
                             ,

           g. GPS 4nd otherlocation inform ation;

                A ppointm entcalendars;and

                Photographs,videosandotherelectronicimagesandmedta.
                                    TECH N ICA L TERM S

               Based on m y training and experience,and participation in this and other firearm

 and drug trafficking investigations, and based upon m y discussions with other agents and

 investigators,1know that:

            a. lndividuals involyed in illegalnarcotics distribution com m only m aintain cellular

               telephones,electronic m obile devices,pagersand othercom m unication devicesto

               furthertheirfirearm sand narcoticstrafficking activities.N arcoticstrafGckersoften

               utilize these devices to relay a variety of illicit inform ation, including,but not

               lim ited to,telephonenum bersofco-conspirators,digitalcodesto identify thecaller,

               digitalcodesto indicate the location ofam eeting place,the am ountofa controlled

               substznce orits purchaseprice,orotherinforination designed to facilitate crim inal

               activity;




                                                                                                            öt
                                                                                                             1
Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 9 of 11 Pageid#: 10                            #/>
                                                                                                     ç
                                                                                                     z')/
            b. Individuals involved in iilegal narcotics distribution com m only m aintain in

               electronic storage medium s nam es, telephone num bers, recorded m essages,

               photographsand otheritem sofinform ation concerning them selvesand individuals
               associated w ith their crim iqal activities, including but/not lim ited to cellular

               telephones, electronic m obile devices, digital cam eras and recorders, m em ory

               storage cards,hom e com puters,and com puterstoragedisks;

               lndividualsinvolved in illegalnarcoticsdistribution com m only take,orcauseto be

               taken,photographsand videojofthem selves,theirassociates,theirproperty,their

               drugs,and/ortheirfirearm s. These photographs and videos are com m only stored

               in electronic storage m edium s, including but not lim ited to cellular cam era

               telephones, electronic m obile devicçs, digital cam eras, m em ory cards, hom e

               computers,andcomputerstorajedisks;
               lndividuals involved in illegalnarcoticsdistribution com m only m aintain recordsin

               variousform s of electronic ormagnetic m edia,and in com puters. Based upon m y

               know ledge of electronic devices and also on inform ation derived from forensic

               com puter specialists, property search retrieval, analysis, docum entation and

               authentication of allsuch electronically stored com puter data requires laboratory

               analysisby aqualified com puterspecialist.

               Nature of examination. Based on the foregoing, and consistent with Rule
                                                                         (
 41(e)(2)(B),awarrahtissuedpursuanttothisapplicationwbuldpermitexaminationofthemobile
 device,whichmayrequlreauthoritiestoemploytechniques,includinébutnotlimitedtocomputer-
 assisted scans ofthe entire m edium ,thatm ightexpose parts ofthe device to hum aflinspeption in

 orderto determ ine whetheritcontainsevidence described by the warrant.
                                      .



                                               10


                                                                                                          /Ci
Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 10 of 11 Pageid#: 11                     ' n/pD
                                                                                                     4$
        18. Mannerofexecution. Becausethiswarrantseeksonlypennission toexaminea
 device already in 1aw enforcem ent'spossession,the execution ofthiswarrantdoesnotinvolvethe

 physicalintrusion onto a prem ises.Consequently,1subm itthere isreasonable cause forthe Court

 to authorize execution ofthe warrantatany tim e in the day ornight.

                                        CONCLUSION
        19.     1subm itthatthis affidavitsupportsprobable cause fora search warrantauthorizing

 the exam ination ofthe m obile device described in Attachm entA to seek the item s apd evidence

 described in Attachm entB.

                                                 Respe           m itted,

                                                                       . -'


                                                 Ryan Sloan
                                                 Task Force Offic
                                                 Drug Enforcem entAdm inistration


        Subscribe and sw orn beforem e
        on Aug s 19 2019:
           N-                 .


        UNITED STATES M A GISTRATE JUD GE
        RobertS.Ballou




Case 7:19-mj-00089-RSB Document 1-1 Filed 08/19/19 Page 11 of 11 Pageid#: 12
